Exhibit 10.3 EXECUTIVE EMPLOYMENT AGREEMENT THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered effective as of March 14, 2008 (“Effective Date”), between GTC Corp, a Nevada corporation, (the “Company”), and Chris Walsh, an individual (the “Executive”). RECITALS: A. The Company is a Personal Location Service business that integrates GPS technology into footwear and other products (the “Business”). B. Executive wishes to work for the Company and the Company wishes to employ Executive pursuant to the terms and provisions of this Agreement. NOW, THEREFORE, in consideration of the mutual agreements herein made, the Company and the Executive hereby agree as follows: 1.Employment.The Company hereby agrees to employ Executive as Chief Operations Officer of the Company, and Executive hereby accepts such employment, upon the terms and conditions hereinafter set forth.During the "Term" (including any renewals thereof), as defined herein, Executive’s duties and responsibilities shall be duties generally performed by Chief Operations Officers of publicly traded companies with a similar Business.Executive shall report to the Chief Executive Officer.Employer will provide appropriate staff and office space within Los Angeles County or Orange County.Executive shall devote substantially all of his time and effort to his duties to the Company, provided, however, that Executive shall not be prevented from serving as a director in other companies or investing his personal assets or personal time in investments or business entities which are not a Competitive Business, as hereinafter defined. 2.Compensation/Benefits. a.Salary.Company shall pay Executive a base salary of One Hundred and Twenty Thousand Dollars ($120,000) in year one and One Hundred and Fifty Thousand Dollars ($150,000) in year two.Said salary shall be paid in twenty-four (24) equal payments which shall be paid on the 15th and the last day of each calendar month (the “Base Salary”). b.Equity
